— In consolidated proceedings (1) by the mother for an order of filiation and support and (2) by the putative father for an order granting visitation rights, the mother appeals from (a) an order of the Family Court, Queens County (Gartenstein, J.), dated January 13, 1982, which, inter alla, awarded the mother the sum of $20 every other week for the support of her child and (b) an order of the same court also dated January 13, 1982, which granted the putative father visitation “every other week for the entire week”. Order of filiation and support dated January 13,1982, modified, by striking therefrom the second decretal paragraph awarding child support. As so modified, order affirmed, without costs or disbursements. Order of visitation dated January 13, 1982, reversed, without costs or disbursements, and matter remanded to the Family Court, Queens County, for further proceedings in accordance herewith. The order of the Family Court regarding visitation by the putative father, which was tantamount to an award of joint custody, was made after a very brief hearing and without any meaningful inquiry as to whether the best interests of the child would be served thereby. Accordingly, the matter must be remanded to the Family Court for a reconsideration of the issue of visitation in light of the best interests of the child. Since the award of support was based on the custody award, it too should be reconsidered upon remand to the Family Court. Damiani, J. P., Mangano, Gulotta and Brown, JJ., concur.